Citation Nr: 0906814	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to July 
1965.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.

In February 2009, the Board granted a motion to advance this 
case on the docket.  
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  During the entire time on appeal, the Veteran's bilateral 
hearing loss has been manifested by no more than Level IV for 
the right ear and Level V for the left ear.

2.  The Veteran's tinnitus is assigned a 10 percent rating, 
the maximum rating authorized under Diagnostic Code (DC) 
6260. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2008).

2.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.87, DC 6260 (2008); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the Veteran has perfected an appeal as to the assignment 
of initial ratings following the initial award of service 
connection for hearing loss and tinnitus, the Board must 
evaluate all the evidence of record reflecting the severity 
of his disabilities from the date of grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).   This could result in staged ratings, i.e. 
separate ratings for different time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008)

Bilateral Hearing Loss

In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable 
(0 percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, and as measured by puretone audiometric tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, the diagnostic code for hearing loss also 
contains provisions applicable for exceptional patterns of 
hearing impairment.  Under 38 C.F.R. § 4.86(a), when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

In the present case, the Veteran underwent two audiology 
examinations, and his hearing loss was noted as most severe 
in May 2007.  This examination revealed the following 
puretone thresholds for the right and left ear, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
35
70
LEFT
25
40
60
80

On the basis of the findings shown above, the Veteran's 
puretone average for the right ear was 37.5 decibels.  Speech 
recognition was recorded as 68 percent for the right ear.  
For his left ear, his puretone average was 51.3, with speech 
recognition of 74 percent.  

In applying the findings of the May 2007 VA audiology 
examination to the rating criteria for hearing impairment, 
the Board finds that the criteria for a disability rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  

First, right ear hearing loss manifests an average puretone 
threshold of 37.5 decibels, with 68 percent speech 
discrimination, resulting in right ear hearing loss at Level 
IV.  Additionally, his left ear showing an average puretone 
threshold of 51.3 decibels, with 74 percent speech 
discrimination, results in left ear hearing loss at Level V.  
Applying these results to Table VII, a 10 percent rating, but 
no more, is warranted.  

Moreover, neither the right nor left ear shows an exceptional 
pattern of hearing impairment under Table VIA.  Therefore, 
the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not for 
application.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds that the evidence does not 
show that the Veteran's hearing loss disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

In this case, the evidence does not indicate that the 
Veteran's hearing loss necessitated frequent periods of 
hospitalization.  Further, the preponderance of the evidence 
does not indicate that he is prevented from obtaining gainful 
employment due to his bilateral hearing loss.  The Board 
acknowledges his statement of July 2007, in which he 
explained that he could not watch television without close 
captioning and that he had difficulty functioning in a 
setting with multiple sounds.  However, the evidence does not 
reflect any impediment in the workplace due to his hearing 
disability.  

Further, the scheduler rating criteria for hearing loss, in 
addition to being based on audiometric testing scores, also 
takes into account speech recognition capabilities, which 
reflects the extent of actual impairment in conversation.  
Additionally, the scheduler rating criteria of 38 C.F.R. 
§ 4.86 contains special rating provisions for cases in which 
exceptional patterns of hearing impairment is demonstrated.  
For these reasons, the Board finds that referral for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted in this case.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim, the 
Board is unable to grant the benefits sought.  The Board 
finds that his symptoms remained constant throughout the 
appeal period and, as such, staged ratings are not warranted.

Tinnitus

A review of the record indicates that, in a June 2007 rating 
decision, the RO granted service connection for tinnitus and 
assigned an initial 10 percent rating pursuant to 38 C.F.R. § 
4.87, DC 6260, the maximum rating available for this 
disability.  

In July 2007, the Veteran requested an evaluation in excess 
of 10 percent for tinnitus.  According to his October 2007 
statement, he asserts that he is entitled to a higher 
evaluation because his tinnitus is constant in nature and 
"never stops."  In an October 2007 statement of the case 
(SOC), the RO denied his request because DC 6260 offers no 
provision for assignment of an evaluation in excess 10 
percent.  He appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
of Appeals for Veterans' Claims (CAVC) held that the pre-1999 
and pre-June 13, 2003, versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the Federal Circuit.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to 
VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and DC 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus was unilateral or bilateral.  

In this case, the Veteran's tinnitus has been assigned a 
rating of 10 percent, the maximum schedular rating available.  
Therefore, there is no basis to award a schedular rating in 
excess of 10 percent for this disability.

Further, for the reasons discussed above, the Board finds 
that referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2008) is not warranted in this case.  
Namely, the evidence does not show that the Veteran's 
tinnitus necessitated frequent periods of hospitalization or 
otherwise caused marked interference with employment.

As there is no legal basis upon which to award a disability 
rating in excess of 10 percent or to award a higher 
evaluation for tinnitus, the appeal is denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Regarding the Veteran's claim for a higher evaluation for 
tinnitus, the VCAA is not applicable on an appeal where the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  Therefore, no further action 
is mandated under the VCAA as to this claim for a higher 
evaluation for tinnitus.

With regard to the Veteran's claim for a disability rating in 
excess of 10 percent for bilateral hearing loss, the VCAA 
duty to notify was satisfied by way of a letter sent to him 
in December 2003 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Moreover, the Veteran's hearing loss claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

With regard to VA's duty to assist, VA has associated with 
the claims folder the Veteran's medical records, and he was 
afforded a VA audiology examination in May 2007.   Therefore, 
Board finds that VA's duty to assist has been satisfied.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 

Significantly, the neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


